 
 
I 
112th CONGRESS 1st Session 
H. R. 3439 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2011 
Mr. Flake (for himself and Mr. McIntyre) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the President to impose sanctions on foreign financial institutions that conduct transactions with the Central Bank of Iran if the President determines that the Central Bank of Iran has engaged in certain transactions relating to the proliferation of chemical, biological, or nuclear weapons or support for acts of international terrorism. 
 
 
1.Imposition of sanctions on foreign financial institutions that conduct transactions of the Central Bank of IranSection 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) is amended— 
(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and 
(2)by inserting after subsection (g) the following new subsection: 
 
(h)Imposition of sanctions on foreign financial institutions that conduct transactions of the Central Bank of Iran 
(1)Determination required 
(A)In generalNot later than 30 days after the date of the enactment of this subsection, the President shall determine whether the Central Bank of Iran has— 
(i)provided financial services in support of, or otherwise facilitated, the ability of Iran to— 
(I)acquire or develop chemical, biological, or nuclear weapons, or related technologies; 
(II)construct, equip, operate, or maintain nuclear enrichment facilities; or 
(III)acquire or develop ballistic missiles, cruise missiles, or destabilizing types and amounts of conventional weapons; or 
(ii)facilitated a transaction or provided financial services for— 
(I)Iran’s Revolutionary Guard Corps; or 
(II)a financial institution whose property or interests in property are subject to sanctions imposed pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) in connection with— 
(aa)Iran’s proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction; or 
(bb)Iran’s support for acts of international terrorism. 
(B)Submission to congressThe President shall submit in writing to the appropriate congressional committees the determination made under subparagraph (A) and the reasons for the determination. 
(2)Imposition of sanctionsIf the President determines under paragraph (1)(A) that the Central Bank of Iran has engaged in an activity described in that paragraph, the President shall immediately— 
(A)prohibit the opening or maintaining in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines has knowingly conducted any financial transaction with the Central Bank of Iran; and 
(B)freeze and prohibit all transactions in all property and interests in property of each such foreign financial institution if such property and interests in property are in the United States, come within the United States, or come within the possession or control of a United States person. 
(3)Applicability 
(A)In generalExcept as provided in subparagraph (B), paragraph (2) applies with respect to financial transactions commenced on or after the date of the enactment of this subsection. 
(B)Petroleum transactionsParagraph (2) applies with respect to financial transactions for the purchase of petroleum or petroleum products through the Central Bank of Iran commenced on or after the date that is 180 days after the date of the enactment of this subsection. 
(4)Foreign financial institutionFor purposes of this subsection, the term foreign financial institution includes a financial institution owned or controlled by a foreign government. . 
 
